DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 16 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10917877.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 merely broadens the scope of claim 4 of US Patent 10917877. 
Claim 17 of the instant application
Claim 4 of US Patent 10917877
17. A method of transmitting a frame, the method comprising: 
generating a first sequence based on uplink control information; multiplying the first sequence with a third sequence to generate a control signal; generating the frame comprising the control signal; and 






transmitting the frame to a base station, wherein the third sequence is one of a first set of sequences which are orthogonal to each other in time domain, and

















wherein the first set of sequences consists of three (3) sequences, the three sequences comprising at least two sequences of (1, 1, 1, 1) and (1, −1, 1, −1). 
1. A communication method comprising: 

transmitting, at a base station, first information to a first terminal, wherein the first information indicates a cyclically shifted sequence, a first orthogonal sequence and a first set of uplink radio resources; transmitting, at the base station, second information to a second terminal, wherein the second information indicates the cyclically shifted sequence, a second orthogonal sequence and the first set of uplink radio resources; receiving, at the base station, a first signal through the first set of uplink radio resources; obtaining, at the base station, first control information from the first signal, by using the cyclically shifted sequence and the first orthogonal sequence; and obtaining, at the base station, second control information from the first signal, by using the cyclically shifted sequence and the second orthogonal sequence, wherein first two elements of the first orthogonal sequence are orthogonal to first two elements of the second orthogonal sequence and last two elements of the first orthogonal sequence are orthogonal to last two elements of the second orthogonal sequence.
2. The method of claim 1, wherein: the first orthogonal sequence is one of three orthogonal sequences consisting of W0 (a, a, a, a), W1 (a, b, a, b) and an additional sequence W2 which is orthogonal to W0 and W1, respectively, wherein a is a first value and b is a second value.                                          4. The method of claim 2, wherein the first value is ‘+1’ and the second value is ‘−1’.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a) as being anticipated by Kim; Hak Seong (US 20100135273).
Regarding claims 16 and 17, Kim teaches receiving the frame from a terminal, the frame comprising a control signal (FIG. 12 shows an example of two-types of physical uplink control channels (PUCCHs)); transforming the control signal to generate a transformed control signal ([0011] generating a physical uplink control channel (PUCCH) carrying uplink control information on a subframe, the subframe comprising a first slot and a second slot, a slot comprising a plurality of SC-FDMA symbols, the uplink control information spread by a first orthogonal sequence in the first slot and a second orthogonal sequence in the second slot, wherein the length of the first orthogonal sequence is shorter than that of the second orthogonal sequence; and transmitting the uplink control information on the PUCCH and the sounding reference signal on a SC-FDMA symbol of the first slot); multiplying the transformed control signal with a first sequence to generate a second sequence; and determining uplink control information based on the second sequence, wherein the first sequence is one of a first set of sequences which are orthogonal to each other in time domain, and wherein the first set of sequences consists of three (3) sequences, the three sequences comprising at least two sequences of (1, 1, 1, 1) and (1, -1, 1, -1) ([0012]The first orthogonal sequence may be selected from a set of orthogonal sequences {(1, 1, 1), (1, e.sup.j2.pi./3, e.sup.j4.pi./3), (1, e.sup.j4.pi./3, e.sup.j2.pi./3)}, and the second orthogonal sequence may be selected from a set of orthogonal sequences {(1, 1, 1, 1), (1, -1, 1, -1), (1, -1, -1, 1)}).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467